Citation Nr: 9911376	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which continued a 10 percent rating 
for the service-connected post-traumatic stress disorder 
(PTSD).  In a rating decision dated in September 1998, the RO 
granted a 30 percent rating, effective from November 18, 
1995, for the service-connected PTSD.


REMAND

On VA examinations in November 1995 and July 1997, the 
veteran reported he had been prescribed psychiatric 
medication with which he was noncompliant, and that he had 
had prior psychiatric hospitalizations.  The July 1997 
examination report indicates that the veteran had been 
involved in a PTSD program and claimed that it was not 
helping.  There are no records currently in the veteran's 
claims file of treatment in a PTSD program nor of any other 
VA outpatient or inpatient treatment for his PTSD.  If such 
records exist, they would be useful in adjudicating the 
current issue on appeal.

The evidence of record also demonstrates that the veteran 
suffers from multiple disabilities, including quadriplegia, 
and receives benefits from the Social Security Administration 
(SSA).  The SSA may have medical records relevant to the 
veteran's claim for an increased rating for PTSD.  Therefore, 
the RO should attempt to obtain copies of those records.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the SSA and 
request a copy of any determination on a 
claim by the veteran for entitlement to 
SSA disability benefits, including any 
associated clinical records.

2.  The RO should contact the veteran and 
request that he identify all providers of 
medical treatment for PTSD since 1994.  
Thereafter, the RO should take the 
appropriate steps to obtain all clinical 
records of such treatment, identified by 
the veteran, not already of record, to 
include VA outpatient and inpatient 
treatment records and records of 
treatment through the PTSD Program.

3.  After obtaining any additional 
medical records, the RO should make 
arrangements with the appropriate VA 
medical center to schedule the veteran 
for a VA or fee-basis psychiatric 
examination.  The veteran's claims file, 
with all volumes, must be made available 
to the examiner to review prior to 
examining the veteran.  All appropriate 
tests and studies should be completed, 
to include a Global Assessment of 
Functioning score.  In addition, the 
examiner should note any psychiatric 
disorders in addition to the veteran's 
PTSD and, if possible, note the 
functional impairment due solely to the 
PTSD.

4.  After the above requested 
development has been completed, and any 
additional development deemed necessary, 
the RO must readjudicate the veteran's 
claim for an increased rating for PTSD, 
considering both the former regulations 
and the amended regulations concerning 
evaluations of mental disorders.  The RO 
must determine which regulations are 
more favorable to the veteran and apply 
those criteria in evaluating the current 
severity of the veteran's service-
connected PTSD.

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  However, to expedite matters, the 
veteran should submit to the RO any additional evidence he 
has as soon as possible.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



